820 F.2d 116
Jimmy C. WINGO, Petitioner-Appellant,v.Hilton BUTLER, Warden Louisiana State Penitentiary atAngola, Louisiana, Respondent-Appellee.
No. 87-4439.
United States Court of Appeals,Fifth Circuit.
June 12, 1987.

Robert Selcov, Ward J. Oliver, Poughkeepsie, N.Y., Stephen M. Latimer, East Brunswick, N.J., F. Ray Mouton, Lafayette, La., for petitioner-appellant.
William J. Guste, Jr., Atty. Gen., Baton Rouge, La., Henry N. Brown, Dist. Atty., Benton, La., for respondent-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  John M. Duhe, Jr.
On Application For Certificate of Probable Cause to Authorize Appeal.
Before GEE, REAVLEY and HILL, Circuit Judges.
PER CURIAM:


1
Jimmy Wingo has been sentenced to death by the Louisiana court for the fourth time for the murders he committed in 1982.  We studied his arguments and the full trial record upon his prior habeas appeal.   See Wingo v. Blackburn, 783 F.2d 1046 (5th Cir.1986), on rehearing 786 F.2d 654.  In this successive writ petitioner raises seven points and thereby repeats some of his arguments of the prior appeal.  These points have all been answered by the memorandum ruling of the district court, and nothing needs be added to what Judge Duhe has said.  There is no substantial showing of the denial of a federal right.


2
We grant IFP, deny the application for certificate of probable cause, and deny the application for stay of execution.